Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 1 of 14 PageID #: 3025




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:13-CR-14(1)
                                                  §
  LORENZO MAGANA                                  §

                                MEMORANDUM AND ORDER

           Pending before the court is Defendant Lorenzo Magana’s (“Magana”) Emergency Motion

  for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (#711). The Government filed

  a response in opposition (#716). United States Probation and Pretrial Services (“Probation”)

  conducted an investigation and recommends that the court deny the motion. Having considered

  the motion, the Government’s response, Probation’s recommendation, the record, and the

  applicable law, the court is of the opinion that the motion should be denied.

  I.       Background

           On September 11, 2013, a grand jury in the Eastern District of Texas returned a

  Superseding Indictment against Magana charging him and 18 others with Conspiracy to Distribute

  and Possess with Intent to Distribute Methamphetamine, in violation of 21 U.S.C. § 846, from

  September 2010 until the date of the indictment. On January 5, 2015, Magana entered a plea of

  guilty to the offense pursuant to a non-binding plea agreement. On July 1, 2015, the court

  sentenced Magana to 292 months’ imprisonment, followed by a 5-year term of supervised release.

  The court reduced his sentence to 219 months’ imprisonment on October 13, 2015. Subsequently,

  Magana appealed his conviction and sentence, which was dismissed by the United States Court of

  Appeals for the Fifth Circuit on January 8, 2020. Magana is currently housed at Federal
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 2 of 14 PageID #: 3026




  Correctional Institution Oakdale II, located in Oakdale, Louisiana (“FCI Oakdale II”). Magana’s

  projected release date is October 16, 2028.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, No. 20-60473, 2020 WL 5249369, at *1 (5th

  Cir. Sept. 3, 2020) (“Prior to the passage of the First Step Act . . . courts lacked the power to

  adjudicate motions for compassionate release.”); Tuozzo v. Shartle, No. 13-4897, 2014 WL

  806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate release

  because no motion for his release was filed by the BOP). The First Step Act amended § 3582(c)

                                                   2
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 3 of 14 PageID #: 3027




  by providing a defendant the means to appeal the BOP’s decision not to file a motion for

  compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

  2020 WL 5249369, at *1 (holding that the statutory requirement that a defendant file a request

  with the BOP before filing a motion for compassionate release in federal court “is not

  jurisdictional but that it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

  (“Even though [the] exhaustion requirement does not implicate [the court’s] subject-matter

  jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d

  Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock foreclosing

  compassionate release.”). Thus, before seeking relief from the court, a defendant must first

  submit a request to the warden of his facility to move for compassionate release on his behalf and

  then either exhaust his administrative remedies or wait for the lapse of 30 days after the warden

  received the request. 18 U.S.C. § 3582(c)(1)(A); Franco, 2020 WL 5249369, at *1 (“The

  text . . . outlines two routes a defendant’s motion can follow to be properly before the court. Both

  routes begin with the defendant requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s

  behalf.’”); United States v. Harris, 812 F. App’x 106, 107 (3d Cir. 2020); United States v.

  Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (defendant “was required to request that the

  BOP file a compassionate-release motion on his behalf to initiate his administrative remedies”

  (citing Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3,


                                                   3
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 4 of 14 PageID #: 3028




  2020 WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court

  with the equitable authority to excuse [defendant’s] failure to exhaust his administrative remedies

  or to waive the 30-day waiting period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL

  1816496, at *2 (W.D. La. Apr. 9, 2020))).

         In this situation, it appears that Magana has exhausted his administrative remedies.

  Attached to Magana’s motion is his written request to the warden of FCI Oakdale II, dated June

  9, 2020, asking that he be recommended for compassionate release, contending that he is a

  vulnerable individual according to the CDC (Centers for Disease Control and Prevention). Also

  attached is a response from Warden S. Ma’at, dated July 23, 2020, denying the request, finding

  that Magana did not meet the criteria for compassionate release at that time. Warden Ma’at

  explained: “According to the Clinical Director, you have not been diagnosed with a terminal,

  incurable disease with a life expectancy of eighteen months or less. You do not suffer from a

  chronic or serious medical condition related to the aging process and the [BOP] can provide

  conventional treatment to improve your condition.” Probation and the Government concur that

  Magana requested compassionate release in June 2020 and that the warden denied his request on

  July 23, 2020. Although the court finds that Magana complied with the exhaustion requirement

  before filing the current motion, nothing in his motion indicates that extraordinary and compelling

  reasons exist to reduce his sentence to time served and release him from confinement.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be


                                                  4
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 5 of 14 PageID #: 3029




  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          As grounds for relief set forth in his motion, Magana states that he suffers from

  hypertension, diabetes II, high cholesterol, and obesity, which he contends place him at a higher

  risk for severe illness if he contracts COVID-19. The USSG provides that extraordinary and

  compelling reasons exist regarding a defendant’s medical condition when the defendant is

  “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 6 of 14 PageID #: 3030




  trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”

  “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

  physical or mental health because of the aging process, that substantially diminishes the ability of

  the defendant to provide self-care within the environment of a correctional facility and from which

  he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

         In the case at bar, Magana, age 46, attaches limited medical records in support of his health

  claims. A review of Magana’s Presentence Investigation Report (“PSR”), prepared on March 28,

  2013, reveals that when questioned by Probation about his physical condition, he reported that he

  was being treated for diabetes, hypertension, asthma, and stomach ulcers. Probation further noted

  that, according to a booking report obtained from the United States Marshals Service, he also had

  an inflamed prostate. In addition, Probation related that Magana was 5 feet 6 inches tall and

  weighed 250 pounds at the time. According to Magana’s most recent medical records from the

  BOP, dated August 18, 2020, he has been diagnosed with diabetes type II, hypertension (benign

  essential), dermatophytosis (a skin condition), and hyperlipidemia. The records reflect that he has

  been prescribed medication to treat all of these disorders, including Metformin for diabetes,

  Lisinopril for hypertension, Atorvastatin for hyperlipidemia, Clotrimazole cream for the skin

  condition, Omeprazole for esophageal reflux, and aspirin for diabetes, hypertension, and

  hyperlipidemia.    Jose Crespo, M.D., noted on August 18, 2020, that Magana’s diabetes,

  hypertension, and hyperlipidemia were well controlled. In fact, his blood pressure was recorded

  as 116/75, reflecting a normal blood pressure reading. On March 18, 2020, Magana had a blood

  pressure reading of 124/80, which was only slightly elevated. He also measured 66 inches tall and

  weighed 255 pounds, making his Body Mass Index 41.2, well above 30, the threshold for obesity.


                                                   6
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 7 of 14 PageID #: 3031




  A medical record dated April 7, 2020, likewise, describes Magana as obese and indicates that he

  is being counseled about weight loss and his diet, noting that he was advised to avoid spicy/fatty

  foods. Yet, the same document listed his commissary purchases for the last month as including

  hot-n-spicy vegetable soup, ice cream, refried beans, and hot pork skins. BOP records attached

  to the Government’s response disclose that Magana is classified as a Medical Care Level 2 inmate

  (stable, chronic care). BOP’s Clinical Practice Guidance explains: Care Level 2 inmates “are

  stable outpatients who require clinical evaluations monthly to every 6 months; their medical and

  mental health conditions can be managed through routine, regularly scheduled appointments with

  clinicians for monitoring; and enhanced medical resources, such as consultation or evaluation by

  medical specialists, may be required from time to time.” Hence, Magana’s health concerns, aside

  from his obesity, appear to be well-controlled by monitoring, testing, and medication. The

  medical providers are also providing him counseling regarding his obesity and recommending

  dietary measures to reduce his weight, but he does not appear to be heeding their advice.

         Thus, Magana’s medical condition does not meet the criteria for compassionate release

  listed in the guidelines. His reported afflictions are not terminal (with an end of life trajectory

  within 18 months), nor do they substantially diminish his ability to provide self-care. BOP records

  indicate that Magana has no medical restrictions, is assigned regular duty work, is cleared for food

  service, and is housed in general population.        Furthermore, his suffering from diabetes,

  hypertension, lipidemia, and obesity evidently did not hamper or prevent him from heading a

  multi-state drug trafficking organization over a three-year period from 2010 until his arrest in

  2013. Therefore, Magana has failed to establish that a qualifying medical condition exists that

  would constitute extraordinary and compelling reasons to reduce his sentence. Moreover,


                                                   7
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 8 of 14 PageID #: 3032




  “compassionate release is discretionary, not mandatory, and [may] be refused after weighing the

  sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d 691, 693 (5th

  Cir. 2020). Where, as here, the defendant has engaged in “severe” criminal conduct and has a

  significant criminal history, the district court has discretion to deny compassionate release after

  weighing the evidence. Id. at 693-94.

         Magana’s request for compassionate release potentially falls into the fourth, catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the

  BOP Director, the Commission acknowledged, even before the passage of the First Step Act, that

  courts are in the position to determine whether extraordinary and compelling circumstances are

  present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of

  the First Step Act, it is consistent with the previous policy statement and with the Commission

  guidance more generally for courts to exercise similar discretion as that previously reserved to the

  BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

  F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

  brings a motion for a sentence reduction under the amended provision, the Court can determine

  whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

  § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

         Here, there is no indication that the BOP Director made a determination regarding the

  presence of extraordinary and compelling reasons with respect to Magana for any “other” reason.


                                                   8
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 9 of 14 PageID #: 3033




  In exercising its discretion, the court also finds that no extraordinary and compelling reasons exist

  in relation to Magana’s situation. As of October 3, 2020, the figures available at www.bop.gov

  list 1 inmate (out of a total population of 847) and 9 staff members at FCI Oakdale II as currently

  positive for COVID-19. The figures also indicate that 9 inmates and 6 staff members have

  recovered, while 1 inmate at the facility has succumbed to the disease. Therefore, although

  Magana expresses legitimate concerns regarding COVID-19, he does not establish that the BOP

  cannot manage the outbreak within his correctional facility or that the facility is specifically unable

  to treat him, if he were to contract the virus and develop COVID-19 symptoms, while

  incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the

  possibility that it may spread to a particular prison alone cannot independently justify

  compassionate release, especially considering BOP’s statutory role, and its extensive and

  professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No. CR

  2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about the

  spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

  to establish the extraordinary and compelling reasons necessary to reduce a sentence.” (quoting

  United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020)));

  United States v. Clark, 451 F. Supp. 3d 651, 656 (M.D. La. 2020) (finding the defendant had

  failed to present extraordinary and compelling reasons to modify his prison sentence because he

  “does not meet any of the criteria set forth by the statute” and he “cites no authority for the

  proposition that the fear of contracting a communicable disease warrants a sentence

  modification”). Furthermore, contracting the virus while incarcerated, even in conjunction with

  preexisting health conditions, is insufficient to establish exceptional and compelling circumstances


                                                    9
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 10 of 14 PageID #: 3034




   warranting compassionate release. See United States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL

   4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had failed to present

   extraordinary and compelling reasons for compassionate release despite suffering from previous

   underlying health conditions and testing positive for COVID-19). Moreover, it appears that the

   facility where Magana is housed is handling the outbreak appropriately and providing adequate

   medical care. Thus, Magana has failed to establish that a qualifying medical condition or other

   reasons exist that would constitute extraordinary and compelling reasons to release him from

   prison.

             The court further finds that compassionate release is not warranted in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

   § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94. The

   nature and circumstances of Magana’s offense of conviction entail his serving as the leader of a

   drug trafficking organization based in Atlanta, Georgia, that was affiliated with the LCT (Los

   Caballeros Templar) drug cartel based in Michoacán, Mexico. According to the Superseding

   Indictment, members of the organization facilitated the importation of methamphetamine from

   Mexico into the Southern District of Texas, the transportation of the methamphetamine through

   the Eastern District of Texas, the distribution of methamphetamine in the Northern District of

   Georgia and other locations through the United States, the transfer of proceeds derived from the

   drug trafficking from the United States to Mexico, and the execution of financial transactions that

   were designed to conceal the nature, source, ownership, and control of the proceeds derived from

   the drug trafficking. The PSR reveals that Magana was responsible for coordinating shipments

   of liquid methamphetamine, converting and distributing shipments of liquid methamphetamine,


                                                      10
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 11 of 14 PageID #: 3035




   collecting drug proceeds, and returning the drug proceeds to Mexico and other locations. Agents

   discovered a firearm, liquid methamphetamine conversion paraphernalia, and methamphetamine

   during a search of his residence. Magana was ultimately found responsible for a total of 1,580.5

   grams of methamphetamine and 1.5 grams of d-methamphetamine.

          Magana’s criminal history begins at age 17 and includes prior convictions for transport/sell

   narcotic controlled substance (5), possession of a narcotic controlled substance-cocaine, using or

   being under the influence of a narcotic/controlled substance-cocaine, driving while intoxicated,

   and illegal entry. In fact, as Probation pointed out in the PSR, Magana “is an illegal alien” who

   “has been deported to Mexico on multiple occasions” and therefore, is subject to removal. Upon

   his release from prison, he is to be surrendered to immigration authorities for deportation

   proceedings. Magana also failed to comply with previous terms of probation and used multiple

   aliases to conceal his criminal activities. Magana reported a history of substance abuse from age

   16, including abusing alcohol, cocaine, and methamphetamine, smoking 3 to 4 grams of

   methamphetamine weekly between 2009 and his arrest in 2013, and admitting to Probation that

   he was dependent on methamphetamine. Moreover, granting Magana early release would fail to

   provide just punishment for his offense and promote respect for the law. In Chambliss, the Fifth

   Circuit found that the district court did not abuse its discretion in denying compassionate release

   to a defendant due to the defendant’s not yet having served a sufficient portion of his sentence.

   Id. at 694. The district court determined that the defendant’s terminal illness “constitut[ed] ‘an

   extraordinary and compelling reason for a sentence reduction’ and that he ‘[did] not present a

   danger upon release,’” but denied release because “releasing [the defendant] after serving only 14

   years of a 30-year sentence minimizes both the impact of [the defendant’s] crime and seriousness


                                                   11
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 12 of 14 PageID #: 3036




   of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the § 3553(a) factors,

   determined that requiring [the defendant] to serve the remainder of his sentence would ‘provide

   just punishment for the offense’ and ‘afford adequate deterrence to criminal conduct.’” Id. In the

   instant case, releasing Magana after he has served only 7 years and 5 months, less than half, of

   his 18-year sentence would similarly minimize the impact of his crime and the seriousness of his

   offense. Under the circumstances, the court cannot conclude that Magana would not pose a danger

   to the safety of any other person or to the community, if released from prison at this juncture.

          Furthermore, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the United States Attorney General in

   March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

   as described by the Centers for Disease Control and Prevention, for the purpose of determining

   which inmates are suitable for placement on home confinement. See United States v. Collins, No.

   CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

   inmates need not apply to be considered for home confinement, as this is being done automatically

   by case management staff. To date, the BOP has placed 7,799 inmates on home confinement.

   The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

   minimal likelihood of recidivism and who might be safer serving their sentences in home

   confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

   WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

   where a prisoner is housed; thus, the court is without authority to order home confinement. 18

   U.S.C. § 3621(b); Ambriz v. United States, No. 4:20-CV-568-P, 2020 WL 3066861, at *2 (N.D.


                                                  12
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 13 of 14 PageID #: 3037




   Tex. June 5, 2020); United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1

   (N.D. Tex. May 15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the court

   to release an inmate to home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). Here, Magana’s track record is

   similarly a poor one.

          In short, Magana has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See United States

                                                  13
Case 4:13-cr-00014-MAC-KPJ Document 719 Filed 10/05/20 Page 14 of 14 PageID #: 3038




   v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

   rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

   sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

   2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

   has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

   III.   Conclusion

          In accordance with the foregoing analysis, Magana’s Emergency Motion for Reduction in

   Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (#711) is DENIED.

          SIGNED at Beaumont, Texas, this 5th day of October, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 14
